Title: To Benjamin Franklin from James Bowdoin, 23 September 1783
From: Bowdoin, James
To: Franklin, Benjamin


          
            Dear Sir
            Boston Sept. 23. 1783
          
          I beg leave to congratulate you on the return of peace, and the conspicuous part You had in bringing it about: especially as the terms of it are So advantageous to the united States.
          Though the late contending powers appear disposed to peace, we greatly wish the confirmation of it by the completion of the definitive treaty: wch. notwithstanding reports, that have been circulated, we do not know has yet taken place.
          I have received a Letter from the Comtee. of Falmouth in Casco Bay: whose inhabitants in Octo 1775, had the greater part of their houses and Effects destroyed by the merciless orders of Adml. Graves. They have written a Letter to you on that occasion, which, with an Address to the people of France, accompanied with an authenticated certificate concerning the appointment of the Comtee. & their right of agency will be enclosed.
          There is delivered to the french Consul, Monsr. Le Tombe, at his request, a copy of that address, wch. he told me he would send, with a letter of his own, to the minister at Versailles: and in the course of the conversation, he supposed it probable you would consult that minister, in order to obtain his favr. in this business.
          
          A Gentleman of your known philanthropy, especially as it respects your countrymen, will not be displeased with an opportunity of befriending a worthy people, greatly embarrassed by the losses they have So unmeritedly, and So unrighteously suffered; and which could not have been brought upon them, but by those, who had lost the feelings of humanity. I have the honour to be, with the most perfect regard, my dear friend, Yr most affectionate & very hble Servant
          
            James Bowdoin
            His Excy. Benja. Franklin Esqr.
          
        